DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 03/30/2022 which amended claims 1 and 8, added new claims 12-14 and cancelled claim 7. Claims 1-6 and 8-14 are currently pending in the application for patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: posture detection apparatus and correction processing apparatus in claims 1, 9, 11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to the limitations of claim 1, the claim language stating that “a position adjustment apparatus adjusting and fixing a mounting position of a posture detection apparatus..” is indefinite due to the fact that it is unclear as to whether this language is intended to mean that the posture detection apparatus is fixed at a constant position or if it simply means that the position adjustment apparatus establishes a mounting position of the posture detection apparatus on the moving body such that it remains connected to the moving body. For the purposes of examination, this limitation will be interpreted as the position adjustment apparatus establishes a mounting position of the posture detection apparatus on the moving body such that it remains connected to the moving body.  
Claim 1 and all claims dependent therefrom, claims 2-6 and 8-14, are rejected as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson (US 2012/0316685).
Regarding Claim 1, Pettersson teaches a position adjustment apparatus (Figure 2; Gimbal System 20) adjusting and fixing a mounting position of a posture detection apparatus (Figure 2; Gimbal Apparatus 22) mounted on a moving body (Figure 2: Vehicle 28; Paragraphs [0029]-[0030]; wherein a linear mount of the gimbal system is used to facilitate a connection to the exterior of the support platform 24) for detecting a variation in posture of the moving body (see Paragraph [0037]; wherein it is disclosed that the gimbal system may include at least one inertial measurement unit (IMU) 80, which may be carried by gimbal apparatus 22 (e.g., by payload 34 or fourth gimbal 58), and/or vehicle 28. The IMU includes sensors to measure acceleration along three orthogonal axes and angular position/change about three orthogonal axes), the position adjustment apparatus (Figure 2; Gimbal System 20) comprising: 
a first mounting base (Figure 2; First Frame 38) mounted on a part of the moving body (see Figure 2; Paragraph [0032]; wherein the first frame 38 is mounted on vehicle 28); 
a second mounting base (Figure 2; Payload 34) mounted on the posture detection apparatus; (see Figure 2; wherein the payload 34 is mounted on the gimbal apparatus 22); 
a moving mechanism (Figure 2; Gimbal Assembly 32) rotationally moving the second mounting base (Figure 2; Payload 34) relative to the first mounting base (Figure 2; First Frame 38) in at least one of three axial directions corresponding to a first axis (Figure 2; Fourth Axis 66), a second axis (Figure 2; Second Axis 62), and a third axis (Figure 2; First Axis 60) orthogonal to each other (see Figure 2 and Paragraph [0035]); 
an acceleration sensor (Figure 2; Gyroscope 78) arranged on the second mounting base (see Figure 2); and 
a signal output part outputting a detection signal from the acceleration sensor (Figure 2; Gyroscope 78) to the outside (see Paragraph [0037]), wherein
the moving mechanism (Figure 2; Gimbal Assembly 32) further includes a slide mechanism (Figure 2; Coupling Assembly 46) parallelly moving the second mounting base (Figure 2; Payload 34) relative to the first mounting base (Figure 2; First Frame 38) in at least one of the three axial directions (see Paragraphs [0034] and [0070]; wherein it is disclosed that the coupling assembly permits translational motion in any direction such that a lower frame and an upper frame, and respective planes defined by the frames, are held parallel to one another by the coupling assembly).
Regarding Claim 2, Pettersson teaches the limitations of claim 1 as detailed above. 
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) includes a first rotating mechanism (Figure 2; Motor 74) rotationally moving the second mounting base (Figure 2; Payload 34) around the first axis (see Paragraph [0035]), and a second rotating mechanism (Figure 2; Motor 70) rotationally moving the second mounting base (Figure 2; Payload 34) around the second axis (see Paragraph [0035]), wherein 
the first axis (Figure 2; Fourth Axis 66) is an axis extending in a front-rear direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0035]; wherein upon payload 34 being rotated about the y axis by either motor 70 or 72 the axis of motor 74 will be such that it extends in the front-back direction of vehicle 28), and wherein the second axis (Figure 2; Second Axis 62) is an axis extending in a width direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0031]).
Regarding Claim 3, Pettersson teaches the limitations of claim 1 as detailed above.
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) includes a first rotating mechanism (Figure 2; Motor 74) rotationally moving the second mounting base (Figure 2; Payload 34) around the first axis (see Paragraph [0035]), and wherein 
the first axis (Figure 2; Fourth Axis 66) is an axis extending in a front-rear direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0035]; wherein upon payload 34 being rotated about the y axis by either motor 70 or 72 the axis of motor 74 will be such that it extends in the front-back direction of vehicle 28).
Regarding Claim 4, Pettersson teaches the limitations of claim 1 as detailed above.
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) includes a second rotating mechanism (Figure 2; Motor 70) rotationally moving the second mounting base (Figure 2; Payload 34) around the second axis (see Paragraph [0035]), and wherein the second axis (Figure 2; Second Axis 62) is an axis extending in a width direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0031]).
Regarding Claim 5, Pettersson teaches the limitations of claim 2 as detailed above.
Pettersson further teaches drive parts (Figure 2; Processor 82) respectively driving the first rotation mechanism (Figure 2; Motor 74) and the second rotation mechanism (see Figure 2; Motor 70; Paragraphs [0038]-[0039]; wherein it is disclosed that processor 82 control operation of the motors).
Regarding Claim 6, Pettersson teaches the limitations of claim 2 as detailed above.
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) further includes a third rotation mechanism (Figure 2; Motor 68) rotationally moving the second mounting base (Figure 2; Payload 34) around the third axis (see Paragraph [0035]).
Regarding Claim 8, Pettersson teaches the limitations of claim 1 as detailed above.
Pettersson further teaches a drive part driving the slide mechanism (see Figures 2 and 6; Paragraph [0070]; wherein it is disclosed that the coupled rotation of bar assemblies 104, 106 via gears 116, 118 maintains all four of the attachment sites 172 of arms 130 in a coplanar arrangement and drives translational motion of the lower frame).
Regarding Claim 12, Pettersson teaches the limitations of claim 1 as detailed above.
Pettersson further teaches the slide mechanism (Figure 2; Coupling Assembly 46) includes at least one of a first slide mechanism (Figure 2; Coupling Assembly 46), a second slide mechanism, or a third slide mechanism (the claim language only requires one of the aforementioned slide mechanisms be present),
the first slide mechanism (Figure 2; Coupling Assembly 46) parallely moves the second mounting base (Figure 2; Payload 34) in a direction of the first axis (see Paragraphs [0034] and [0070]; wherein it is disclosed that the coupling assembly permits translational motion in any direction such that a lower frame and an upper frame, and respective planes defined by the frames, are held parallel to one another by the coupling assembly),
the second slide mechanism parallely moves the second mounting base in a direction of the second axis (the claim language only requires one of the aforementioned slide mechanisms be present), and
the third slide mechanism parallely moves the second mounting base in a direction of the third axis (the claim language only requires one of the aforementioned slide mechanisms be present).
Regarding Claim 13, Pettersson teaches the limitations of claim 1 as detailed above.
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32), the second mounting base (Figure 2; Payload 34), and the posture detection apparatus (Figure 2; Gimbal Apparatus 22) are stacked on the first mounting base (Figure 2; First Frame 38) in the direction of the third axis (see Figure 2; wherein the third axis is constituted by the Z direction), and
the slide mechanism (Figure 2; Coupling Assembly 46) parallely moves the second mounting base (Figure 2; Payload 34) in at least one of the direction of the first axis (Figure 2; Fourth Axis 66) or the direction of the second axis (see Paragraphs [0034] and [0070]; wherein it is disclosed that the coupling assembly permits translational motion in any direction such that a lower frame and an upper frame, and respective planes defined by the frames, are held parallel to one another by the coupling assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guttag et al (US 2016/0025973; hereinafter referred to as Guttag) in view of Pettersson (US 2012/0316685).
Regarding Claim 1, Guttag discloses a posture detection apparatus (Figure 7; Gyroscope 223) mounted on a moving body (see Figure 1; wherein the gyroscope 223 is located within the HUD device 2 which is mounted to the dashboard DSH of the vehicle) for detecting a variation in posture of the moving body (see Paragraphs [0085] and [0113]).
Guttag does not expressly disclose a position adjustment apparatus adjusting and fixing a mounting position of a posture detection apparatus, the position adjustment apparatus comprising: a first mounting base mounted on a part of the moving body; a second mounting base mounted on the posture detection apparatus; a moving mechanism rotationally moving the second mounting base relative to the first mounting base in at least one of three axial directions corresponding to a first axis, a second axis, and a third axis orthogonal to each other; an acceleration sensor arranged on the second mounting base; and a signal output part outputting a detection signal from the acceleration sensor to the outside, wherein the moving mechanism further includes a slide mechanism parallely moving the second mounting base relative to the first mounting base in at least one of the three axial directions.
Pettersson discloses a position adjustment apparatus (Figure 2; Gimbal System 20) adjusting and fixing a mounting position of a posture detection apparatus (Figure 2; Gimbal Apparatus 22) mounted on a moving body (Figure 2: Vehicle 28; Paragraphs [0029]-[0030]; wherein a linear mount of the gimbal system is used to facilitate a connection to the exterior of the support platform 24) for detecting a variation in posture of the moving body (see Paragraph [0037]; wherein it is disclosed that the gimbal system may include at least one inertial measurement unit (IMU) 80, which may be carried by gimbal apparatus 22 (e.g., by payload 34 or fourth gimbal 58), and/or vehicle 28. The IMU includes sensors to measure acceleration along three orthogonal axes and angular position/change about three orthogonal axes), the position adjustment apparatus (Figure 2; Gimbal System 20) comprising: 
a first mounting base (Figure 2; First Frame 38) mounted on a part of the moving body (see Figure 2; Paragraph [0032]; wherein the first frame 38 is mounted on vehicle 28); 
a second mounting base (Figure 2; Payload 34) mounted on the posture detection apparatus; (see Figure 2; wherein the payload 34 is mounted on the gimbal apparatus 22); 
a moving mechanism (Figure 2; Gimbal Assembly 32) rotationally moving the second mounting base (Figure 2; Payload 34) relative to the first mounting base (Figure 2; First Frame 38) in at least one of three axial directions corresponding to a first axis (Figure 2; Fourth Axis 66), a second axis (Figure 2; Second Axis 62), and a third axis (Figure 2; First Axis 60) orthogonal to each other (see Figure 2 and Paragraph [0035]); 
an acceleration sensor (Figure 2; Gyroscope 78) arranged on the second mounting base (see Figure 2); and 
a signal output part outputting a detection signal from the acceleration sensor (Figure 2; Gyroscope 78) to the outside (see Paragraph [0037]), wherein
the moving mechanism (Figure 2; Gimbal Assembly 32) further includes a slide mechanism (Figure 2; Coupling Assembly 46) parallelly moving the second mounting base (Figure 2; Payload 34) relative to the first mounting base (Figure 2; First Frame 38) in at least one of the three axial directions (see Paragraphs [0034] and [0070]; wherein it is disclosed that the coupling assembly permits some translational motion in any direction such that a lower frame and an upper frame, and respective planes defined by the frames, are held parallel to one another by the coupling assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection system of Guttag to include a position adjustment apparatus adjusting and fixing a mounting position of a posture detection apparatus, the position adjustment apparatus comprising: a first mounting base mounted on a part of the moving body; a second mounting base mounted on the posture detection apparatus; a moving mechanism rotationally moving the second mounting base relative to the first mounting base in at least one of three axial directions corresponding to a first axis, a second axis, and a third axis orthogonal to each other; an acceleration sensor arranged on the second mounting base; and a signal output part outputting a detection signal from the acceleration sensor to the outside, wherein the moving mechanism further includes a slide mechanism parallely moving the second mounting base relative to the first mounting base in at least one of the three axial directions., as taught by Pettersson, because doing so would provide a gimbal system which may stabilize a gyroscope that measures angular position or rate of angular change, thereby allowing for more accurate measurement results (see Pettersson Paragraphs [0003] and [0037]).
Regarding Claim 2, Guttag as modified by Pettersson discloses the limitations of claim 1 as detailed above.
 Pettersson further discloses that the moving mechanism (Figure 2; Gimbal Assembly 32) includes a first rotating mechanism (Figure 2; Motor 74) rotationally moving the second mounting base (Figure 2; Payload 34) around the first axis (see Paragraph [0035]), and a second rotating mechanism (Figure 2; Motor 70) rotationally moving the second mounting base (Figure 2; Payload 34) around the second axis (see Paragraph [0035]), wherein 
the first axis (Figure 2; Fourth Axis 66) is an axis extending in a front-rear direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0035]; wherein upon payload 34 being rotated about the y axis by either motor 70 or 72 the axis of motor 74 will be such that it extends in the front-back direction of vehicle 28), and wherein the second axis (Figure 2; Second Axis 62) is an axis extending in a width direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0031]).
Regarding Claim 5, Guttag as modified by Pettersson discloses the limitations of claim 2 as detailed above.
Pettersson further discloses drive parts (Figure 2; Processor 82) respectively driving the first rotation mechanism (Figure 2; Motor 74) and the second rotation mechanism (see Figure 2; Motor 70; Paragraphs [0038]-[0039]; wherein it is disclosed that processor 82 control operation of the motors).
Regarding Claim 9, Guttag as modified by Pettersson discloses the limitations of claim 1 as detailed above.
Guttag further discloses a projection system (Figure 3a) comprising: 
a posture detection apparatus (Figure 7; Gyroscope 223) detecting a variation in posture of the moving body (see Paragraph [0085]); 
a projection apparatus (Figure 3a; Projector Engine 10) projecting moving object information while correcting a projection position by reference to a detection result from the posture detection apparatus (see Paragraphs [0049] and [0085]). 
Guttag does not expressly disclose adjusting a mounting posture of the posture detection apparatus relative to the moving body.
Pettersson discloses the position adjustment apparatus according to claim 1 (see claim 1 rejection above), and adjusting a mounting posture of a posture detection apparatus (Figure 2; Gimbal Apparatus 22) relative to the moving body (see Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection system of Guttag to include adjusting a mounting posture of the posture detection apparatus relative to the moving body, as taught by Pettersson, because doing so would provide a gimbal system which may stabilize a gyroscope that measures angular position or rate of angular change, thereby allowing for more accurate measurement results (see Pettersson Paragraphs [0003] and [0037]).
Regarding Claim 10, Guttag as modified by Pettersson discloses the limitations of claim 9 as detailed above.
Guttag further discloses the posture detection apparatus (Figure 7; Gyroscope 223) includes a gyro sensor detecting a variation in posture of the moving body (see Paragraphs [0085] and [0113]).
Regarding Claim 11, Guttag as modified by Pettersson discloses the limitations of claim 5 as detailed above.
Guttag further discloses a projection system (Figure 3a) comprising: 
a posture detection apparatus (Figure 7; Gyroscope 223) detecting a variation in posture of the moving body (see Paragraph [0085]); 
a projection apparatus (Figure 3a; Projector Engine 10) projecting moving object information while correcting a projection position by reference to a detection result from the posture detection apparatus (see Paragraphs [0049] and [0085]).
Guttag does not expressly disclose the position adjustment apparatus according to claim 5, adjusting a mounting posture of the posture detection apparatus relative to the moving body; and a correction processing apparatus receiving a detection signal from the acceleration sensor to calculate a mounting position of the posture detection apparatus on the moving body, wherein the position adjustment apparatus includes a drive control part controlling the drive parts, wherein the position adjustment apparatus compares a mounting position calculated by the correction processing apparatus with a predetermined adjustment value, and wherein the drive control part controls the drive parts in accordance with a result of the comparison by the position adjustment apparatus.
Pettersson discloses the position adjustment apparatus (Figure 2; Gimbal System 20) according to claim 5 (see Claim 5 rejection above), adjusting a mounting posture of the posture detection apparatus (Figure 2; Gimbal Apparatus 22) relative to the moving body (see Paragraph [0035]); and a correction processing apparatus (Figure 2; Inertial Measurement Unit 80) receiving a detection signal from the acceleration sensor (Figure 2; Gyroscope 78) to calculate a mounting position of the posture detection apparatus (Figure 2; Gimbal Apparatus 22) on the moving body (Figure 2: Vehicle 28), wherein the position adjustment apparatus (Figure 2; Gimbal System 20) includes a drive control part (Figure 2; User Control Unit 84) controlling the drive parts (Figure 2; Processor 82; Paragraph [0038]), wherein the position adjustment apparatus (Figure 2; Gimbal System 20) compares a mounting position calculated by the correction processing apparatus with a predetermined adjustment value (see Paragraph [0037]; wherein it is disclosed that measurements from unit 80 alone or in combination with those from one or more other gyroscopes of the gimbal apparatus may be used to aim the payload with respect to an inertial reference frame (e.g., the earth), as the vehicle travels with respect to the reference frame), and wherein the drive control part (Figure 2; User Control Unit 84) controls the drive parts (Figure 2; Processor 82; Paragraph [0038]) in accordance with a result of the comparison by the position adjustment apparatus (see Paragraphs [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection system of Guttag to include the position adjustment apparatus according to claim 5, adjusting a mounting posture of the posture detection apparatus relative to the moving body; and a correction processing apparatus receiving a detection signal from the acceleration sensor to calculate a mounting position of the posture detection apparatus on the moving body, wherein the position adjustment apparatus includes a drive control part controlling the drive parts, wherein the position adjustment apparatus compares a mounting position calculated by the correction processing apparatus with a predetermined adjustment value, and wherein the drive control part controls the drive parts in accordance with a result of the comparison by the position adjustment apparatus, as taught by Pettersson, because doing so would provide a gimbal system which may stabilize a gyroscope that measures angular position or rate of angular change, thereby allowing for more accurate measurement results (see Pettersson Paragraphs [0003] and [0037]).

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
The applicant alleges on page 8 that Pettersson fails to disclose a position adjustment apparatus adjusting and fixing a mounting position of a posture detection apparatus mounted on a moving body because the position of the second mounting base cannot be fixed in a constant position.
The applicant alleges on page 8 that Pettersson fails to disclose a position adjustment apparatus adjusting and fixing a mounting position of a posture detection apparatus mounted on a moving body because the relative position of the second frame is not fixed with respect to the position of the first frame.
The examiner respectfully disagrees with the arguments presented by the applicant.
In response to argument A, wherein the applicant argues that the references fail to show certain features of the applicant’s invention, it is noted that the features upon which applicant relies (i.e., the position of the second mounting base be fixed in a constant position) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The examiner highlights that in the rejection of claim 1 the claimed “posture detection apparatus” is item matched to the Gimbal Apparatus 22 while the “Second Mounting Plate” is item matched to Payload 34 with regards to the Pettersson reference.
Additionally, as detailed in the 112(b) rejection above, it is unclear as to what the applicant means by the limitation stating that “a position adjustment apparatus adjusting and fixing a mounting position..” the phrase “adjusting… a mounting position” implies to one having ordinary skill in the art that the posture detection apparatus is not intended to be fixed in a constant position as the applicant has asserted, but rather be adjustable to assume a variety of positions.
In response to argument B, wherein the applicant argues that the references fail to show certain features of the applicant’s invention, it is noted that the features upon which applicant relies (i.e., the relative position of the second frame is fixed with respect to the position of the first frame.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The present claim language states that “a slide mechanism parallely moves the second mounting base relative to the first mounting base in at least one of the three axial directions”. This claim language does not require that either the first or the second mounting base be fixed or stationary as the applicant has asserted. Therefore, the examiner maintains that Pettersson does disclose a slide mechanism (Figure 2; Coupling Assembly 46) parallelly moving the second mounting base (Figure 2; Payload 34) relative to the first mounting base (Figure 2; First Frame 38) in at least one of the three axial directions (see Paragraphs [0034] and [0070]; wherein it is disclosed that the coupling assembly permits some translational motion in any direction).
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882